\HVt-Ht
                                        ELECTRONIC RECORD


COA #      10-13-00278-CR                                    OFFENSE:         Aggravated Robbery


STYLE:     Norris Wayne Smith v. The State of 1rexas         COUNTY:          McLennan


TRIAL COURT:             54th District Court                                                     MOTION
TRIAL COURTS:            2011-2407-C2                            FOR REHEARING IS:
TRIAL COURT JUDGE:       Hon. Matt Johnson                       DATE:
DISPOSITION:       AFFIRMED                                      JUDGE:




DATE:        September 18, 2014

JUSTICE:     Scoggins                  PC              S   YES

PUBLISH: .                             DNP:     YES


CLK RECORD:        9/18/2013 -1 volume                     SUPP CLK RECORD:
RPT RECORD:        1/3/2014                                SUPP RPT RECORD:
STATE BR:          6/11/2014                               SUPP BR:
APP BR:            4/14/2014                               PROSE BR:




                              IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                 CCA#               H3V-/V
        APPE2.l/lNr',S            Petition                            Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                   DATE:

                                                                      JUDGE:

DATE:                                                                 SIGNED:                      PC:

JUDGE:            ttL Ut^u^~.                                         PUBLISH:                   DNP:




                   MOTION FOR REHEARING IN                            MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                               ON

JUDGE:                                                                JUDGE: